Case 19-11104-BLS Doc61 Filed 05/16/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
EDGEMARC ENERGY HOLDINGS, LLC, Case No. 19-11104 (BLS)
et al,,'

(Jointly Administered)
Debtors.

Ref. No. 13

 

CERTIFICATION OF COUNSEL

 

I, Kimberly A. Brown, proposed counsel to the above-captioned debtors and debtors in
possession (the “Debtors”) hereby certify as follows to the best of my knowledge, information
and belief:

1. On May 15, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for
relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seg. in the
United States Bankruptcy Court for the District of Delaware (the “Court”).

2. On the Petition Date, the Debtors filed the Motion of Debtors for Entry of Interim
and Final Orders, Pursuant to 11] U.S.C. $$ 105, 361, 362, 364, 503, 506, and 507,
(1) Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition Financing,
(II) Granting Liens and Superpriority Administrative Expense Claims, (II) Authorizing the Use
of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, (VD)

Scheduling Final Hearing, and (VII) Granting Related Relief [D.1. 13] (the “DIP Motion”).

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia, LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.

{1239.002-W0056030.}
Case 19-11104-BLS Doc61 Filed 05/16/19 Page 2 of 3

3. On May 16, 2019, the Court held a hearing (the “Hearing”) to consider, among
other things, entry of an order approving the DIP Motion on an interim basis (the “Interim DIP
Order”).

4, To address the comments from the office of the United States Trustee (the
“UST”) and certain other parties in interest (the “Parties”) and in accordance with the Court’s
requests made at the Hearing, the Debtors, in consultation with the DIP Lenders, have revised the
Interim DIP Order (the “Revised Interim DIP Order”), a copy of which is attached hereto as
Exhibit A. A copy of the Revised Interim DIP Order compared against the proposed order
attached to the DIP Motion is attached hereto as Exhibit B.

5. The Revised Interim DIP Order has been circulated to the UST, the Parties and
the DIP Lenders. The Parties and the DIP Lenders have no objection to the entry of Revised
Interim DIP Order. Additionally, the UST has advised that she believes the modifications are
consistent with the Court’s rulings and the agreement of the various parties, and does not object
to its entry. In accordance with the Court’s electronic order processing procedures, a clean copy

of the Revised Order shall be uploaded to CM/ECF.

[Remainder of page intentionally left blank]

£1239.002-W0056030.} 2
Case 19-11104-BLS Doc61 Filed 05/16/19 Page 3 of 3

6. Accordingly, the Debtors respectfully request that the Court enter the Interim

Order at its earliest convenience.

Dated: May 16, 2019
Wilmington, Delaware

{1239.002-W0056030.}

LANDIS RATH & COBB LLP

/s/ Kimberly A. Brown
Adam G. Landis (No. 3407)
Kerri K. Mumford (No. 4186)
Kimberly A. Brown (No. 5138)
Holly M. Smith (No. 6497)
919 Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@Irclaw.com
mumford@lrclaw.com
brown@lrclaw.com
smith@lrclaw.com

 

-and-

DAVIS POLK & WARDWELL LLP
Darren S. Klein (pro hac vice application pending)
Lara Samet Buchwald (pro hac vice application pending)
Aryeh E. Falk (pro hac vice application pending)
Jonah A. Peppiatt (pro hac vice application pending)
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Email: darren.klein@davispolk.com
lara. buchwald@davispolk.com
aryeh.falk@davispolk.com
jonah. peppiatt@davispolk.com

Proposed Counsel to the Debtors
and Debtors-In-Possession
